DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on June 17, 2022.
The application has been amended as follows:

CLAIMS
Claim 9, line 1:	“The system 

Claim 10, line 1:	“The system 

Claim 11, line 1:	“The system 

Claim 20, line 1:	“The thermoelectric device 

Allowable Subject Matter
Claims 1-4, 6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 12 and 19 being substantively similar), Jetter (US 2010/0081572 A1) discloses a support system for a feeder cable (100) used to provide power to an electric machine associated with a wing of an aircraft (abstract; intended use per §2111.02), the support system comprising: an attachment configured to attach to a structure within the wing (140); a thermoelectric cooler (120) having a cooled side (fig. 2); a passage (150) having an inner perimeter sized to receive the feeder cable (110).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a thermoelectric cooler having a heated side thermally disposed on the structure within the wing; the passage having an inner perimeter sized defined at least partially by the cooled side; wherein the cooled side is thermally conductive with the inner perimeter at a thermal conductivity greater than 100 watts per meter-kelvin at one °C and the heated side is thermally conductive with the attachment and thereby the structure at the thermal conductivity; and an inductive coil disposed near the passage such that when alternating current is passing through the feeder cable, induced current is induced in the inductive coil that is used to energize the thermoelectric cooler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647